            Case 2:20-cv-00966-NR Document 276 Filed 07/31/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                               )   Civil Action
PRESIDENT, INC.; et al.,                          )
                                                  )
                Plaintiffs,                       )
                                                  )   No.: 2-20-CV-966
       v.                                         )
                                                  )
KATHY BOOCKVAR; et al.,                           )
                                                  )
                Defendants.                       )   Judge J. Nicholas Ranjan

         DEFENDANT WESTMORELAND COUNTY BOARD OF ELECTIONS’
                             JOINDER

       AND NOW,               comes the Defendant, Westmoreland County Board of Elections

(“Westmoreland”), by and through its undersigned counsel, files the instant JOINDER to join in

Motion to Dismiss Amended Complaint (ECF No. 232) filed by Kathy Boockvar with respect to

the Motion to Dismiss (ECF No. 263) and Brief in Support of Motion to Dismiss, (ECF No. 264)

inclusive of any and all exhibits attached thereto and Board of Elections of Armstrong, Bedford,

Blair, Centre, Columbia, Dauphin, Fayette, Huntingdon, Indiana, Lackawanna, Lawrence,

Lebanon,Mercer, Montour, Northumberland, Venango and York Counties, with respect to

the Motion to Dismiss (ECF No. 274 ) and Brief in Support of Motion to Dismiss, (ECF No. 275)

inclusive of any and all exhibits attached thereto, in the above captioned matter.



                                              Respectfully submitted,

                                              By /s/ David A. Regoli, Esquire
         Case 2:20-cv-00966-NR Document 276 Filed 07/31/20 Page 2 of 3




Date: July 31, 2020                 Attorney for Westmoreland Cnty Bd. Elections
                                    PA ID# 61970
                                    Office of the Solicitor Westmoreland County
                                    2 North Main Street, 1st Floor
                                    Greensburg, PA 15601
                                    724-830-3560
                                    dregoli@co.westmoreland.pa.us
          Case 2:20-cv-00966-NR Document 276 Filed 07/31/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this day, a true and correct copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all registered parties by operation of the

Court’s electronic filing system or by first-class mail, as indicated below:


                             [IDENTIFY PARTIES SERVED BY MAIL]

                                                NONE


                                                By /s/ David A. Regoli, Esquire

Date: July 31, 2020                            Attorney for Westmoreland Cnty Bd. Elections
                                               PA ID# 61970
                                               Office of the Solicitor Westmoreland County
                                               2 North Main Street, 1st Floor
                                               Greensburg, PA 15601
                                               724-830-3560
                                               dregoli@co.westmoreland.pa.us
